 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDCross Island Oldsmobile,Inc.andLocal 868 - aff.withInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 29-CA-1705March 10, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINStheRegionalDirector of the National Labor RelationsBoard for Region 29, issued a complaint and notice ofhearingalleging thatCross IslandOldsmobile, Inc ,hereinafter called Respondent, had engaged in unfair laborpractices in violation of Section 8(a)(l), (3) and (5) of theNational Labor Relations Act, hereinafter called the Act.The General Counsel and the Respondent timely filedbriefs with me.Upon consideration of the briefs of the parties andupon the record in this case,' and my observation of thewitnesses, I make the following:On November 18, 1969, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief.The Respondent filed an answering brief totheGeneralCounsel's exceptions and a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursui nt to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order, theRecommended Order of the Trial Examiner, andorders that Respondent, Cross Island Oldsmobile,Inc.,County of Queens, New York, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard at Brooklyn, New York, on September 15, 16 and19, 1969, pursuant to a charge filed on June 12, 1969, byLocal 868, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter called the Union. On July 31, 1969,'FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is and has been at all times material herein,aNew York corporation engaged in the retail sale andservicingof new and used automobiles and relatedproducts.AtallmaterialtimesRespondenthasmaintained its principal office and place of business in theCounty of Queens, City and State of New York.During the calendar year immediately precedingissuance of the complaint herein, the Respondent in thecourse and conduct of its business operations derived grossrevenues in excess of $500,000 During the same period oftime Respondent, in the course and conduct of its businessoperations, purchased and caused to be transported anddelivered to its place of business, automobiles and parts,and other goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its place of business ininterstate commerce directly from States of the UnitedStates other than the State of New York.Upon these admitted facts I find that Respondent isand has been at all times material herein an employerengaged in commerce within the meaning of Section 2(2),(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDLocal 868, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is admitted to be a labor organization within themeaning of Section 2(5) of the Act and I so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues formed by the pleadings in this case are (1)whether the Respondent acted unlawfully within themeaning of Section 8(a)(5) of the Act in declining torecognize the Unionas bargainingrepresentative of itssalesmen andinsistingupon a Board conducted election;(2) whether certain statements of supervision and certainmodifications effectuated by the Respondent in the workproceduresandbenefitsofemployeesinthecollective-bargainingunitimmediatelyfollowingtheUnion's demand for recognition violated Section 8(a)(1) oftheAct, and (3) whether Respondent violated Section8(a)(3) of the Act by discharging two of its automobilesalesmen.All references herein are to the calendar year 1969'The Respondent'smotion to correct the record is granted181NLRB No. 92 CROSS ISLAND OLDSMOBILE, INC.B. Pertinent Facts1.Respondent's operationsChris de Neergaard is Respondent's vice president andGeorgeMottandJohnWeberare,respectively,Respondent's general sales manager and service manager.,Contiguous to the structure which houses the automobilesalesroomand the offices and service garage ofRespondent, is the used car sales lot which has a frontageof approximately 275 feet and a depth of approximately150 feet.At times pertinent herein Respondent employed fourautomobile salesmen whose principal duty was to sell newautomobiles. As an incident to this, they were authorizedto sell used automobiles of Respondent as the opportunityand occasion arose.WarrenKlauber and ArchibaldSassen, the alleged discriminatees,were two of thesalesmen and Edward Storey and Irwin Tucker completedthe sales complement The salesmen were not salaried butwere compensated solely by commissions.2.The organizational effortsaThe pay proposalInmid-May the salesmen approached George Mott,salesmanager, concerning a revision of their pay andbenefit schedules. Included in their proposal was a requestfor a weekly salary to be augmented by commissions.Mott was not receptive to their suggestions and rebuffedthem.Soon thereafter,VicePresident deNeergaardcirculatedamong the four salesmen a handwrittencomparisonchartwhich,ineffect,labeledtheRespondent'sexistingpayandbenefitpackageasequitableandcompetitiveandwhich exhorted thesalesmen to greater efforts as a means of increasing theirown compensation.The texturalmaterialofthecomparison chart which de Neergaard circulated labeledas"ridiculous" the fringe benefit proposals which thesalesmenhad advanced to Mott and contained thesuggestionthat"thedissatisfied[salesmen]seekemployment elsewhere."bThe union meetingSubsequently, on May 29, the four salesmen met withDonald Bruckner business representative of the Union.Bruckner spoke to the salesmen and informed them that iftheydesiredtheUniontorepresentthemascollective-bargaining agent they would have to fill out anapplication form and pay the initiation fees. He furtherinformed the salesmen that he would notify the Companyby telegram that the employees had designated the Unionas their representative and would seek an appointmentwith the Company to negotiate a contract. Brucknerfurther asserted that he would meet with the Companyand endeavor to obtain recognition but that if recognitionwas not accorded the Union he would file a petition withthe National Labor Relations Board and seek an electionThereafter, during the meeting each salesman executed anapplication formembership form which also designatedtheUnion as his representative for the purpose ofcollective bargaining. A check was submitted to Brucknerby the employees representing the full amount of theirinitiation fee.c.The bargaining demand629Thereafter, on June 2, the Union sent the followingtelegram to RespondentTHIS IS TO ADVISE YOU THAT WE REPRESENT THEMAJORITY OF YOUR AUTOMOBILE SALESMEN EMPLOYEESAND REQUEST AN EARLY APPOINTMENT FOR THEPURPOSE OF NEGOTIATING A COLLECTIVE-BARGAININGAGREEMENT.The telegram was received by Respondent on June 2,shortly before 4 p.m.The telegram came to the attention of Chris deNeergaard at approximately 4 p.m., when it was handedto him by George Mott. de Neergaard and Mott discussedthematter and soon thereafter de Neergaard placed atelephone call to Attorney James Dean and informedDean of the demand telegram An appointment was madefor a conference between Dean and de Neergaard thefollowingmorningBy letter dated June 3, Respondentdeclined to recognize the Union, asserting a good faithdoubt and demanding certification by the Board as aprecondition to granting recognitiond. de Neergaard comments on the UnionDuring the week of June 2, de Neergaard informedJohnWeber that the salesmen were seeking unionrepresentation. Two days later he informed a gathering ofservice employees, in the presence of Weber, that thesalesmen "wanted to join the union." de Neergaardrecounted to the service employees that 3 years earlier thesalesmen had worked on a salary plus commission andhad sought and received a change to straight commission.de Neergaard further observed that now that sales haddropped off the salesmen wanted to go back on salarypluscommission.deNeergaard stated he had noobjections to the salesmen being represented by theUnion.'3. Interference, restraint, and coerciona.ThedemonstratorsrecalledIn the meantime, on the afternoon of June 2, followingtheRespondent's receipt of the union telegram, andintervening between the discussion which de Neergaardhad with Mott concerning the Union's demand and deNeergaard's later telephone conversation with his attorneyJames Dean, a written notice was placed on the bulletinboard by de Neergaard which stated, in substance, thatthe company demonstrators which were in the possessionof the salesmen were to be turned in by June 9. Theinstructionscontained in this notice, however, werecountermanded by a subsequent notice placed on thebulletin board on June 9 which read.We have received a notice of conference from theN.L.R.B. forWed 6-11. As a result, turning incompany cars will be postponed until Thurs. 6-12.This deadline, however, was in turn suspended by a noticeposted on June 11 which read as follows:We have been advised of a postponement of theN.L.R B. hearing scheduled for today.'Calledas a witnessby the General Counsel John Weber crediblytestified to the foregoing event 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have also been advised of a claim by Local 868of unfair labor practices and another hearing.In view of the above and even though we feel abetter price can be had now for Co. cars, and we stillhave not resolved questions brought to our attention byour insurance co., we have decided to suspend thereturn of company, cars until further notice.On the late afternoon of June 2, as de Neergaardpassed the desk of Irwin Tucker preparatory to postingthe first notice concerning the return of demonstrators, heremarked, "the Lord giveth and the Lord taketh."'Archibald Sassen was not present on June 2 when theoriginal notice concerning the demonstrators was posted.However, the following morning when he reported towork and observed the notice he commented to Mottconcerning the matter. He inquired of Mott what thesalesmenwould "do now." Mott answered that hesurmised that the salesmen would walk.'At the commencement of the model year in late 1968,Respondentmodified its past practice and furnisheddemonstrators to the salesmen. Thus, title to the 1969demonstrator was at all times vested in the Respondentand the Respondent bore all costs of the automobile.'Chris de Neergaard testified that for approximately 2weeks prior to June 2 he had given consideration torequesting the return of the demonstrators. de Neergaardtestified that he was motivated in this consideration bymarket conditions and by a report he had received fromhis insurance agent suggesting adverse actuarial experiencewith respect to the salesmen and their families.Concerning market conditions de Neergaard testifiedthat in his sales area 1969 sales were considerably belowthose of the previous year and that indices indicated thattherewould remain at the end of the model year anabundance of unsold current models. Demonstrators whenoffered to the public for sale, in effect, compete with newautomobiles in stock. For the former, contrary to thelatter,theCompany received no factory rebate. deNeergaard testified that in light of these considerations hereasoned that it would be more advantageous to offer thedemonstrators for early sale than to wait until near theend of the model year.'Chrisde Neergaard denies having made this or any similar remark butI creditIrwin Tuckerin this regardAs I observed Tucker testify at thehearing he impressed me as a somewhat reticent witness who did notentirely savor his stint on the witness stand Because he remained in theemploy of Respondent at the time of the hearing I am convinced that thistestimony having an adverse connotation toward Respondent,althoughreluctantly given, wastruthfuland reliable'The foregoing is based upon the testimonyof ArphibaldSassenGeorgeMott did not testify concerning this incidentAlthough I credit Sassen'stestimony to the extent that it is consistent with the foregoing,Ido notcreditthe balance of his testimony concerning this incidentto the effectthat as he conversedfurther withMott concerning the implications of thisactionMott stated that the salesmenwouldhavetowork thetransportation problem out for themselvesor "just don't come in " Thepretrialaffidavitof Sassen which is in evidence does not contain anyreference to thismatterand, to the contrary,indicates that theconversationbetweenhim and Mott endedabruptly witha terse commentby Mottand with no response by SassenThis embellishmentis illustrativeof a propensity on the part of Sassen-notable in other portions of histestimony- to color andblur through a process of rationalizationotherwise accurate recitationsof fact.'In previous years, as new models were introduced,each salesman wouldpurchase a new demonstrator at cost and undera GMACpurchase planwould make small monthly payments toward the automobile Near theclose of the modelyear,under this past practice,the demonstrator wouldbe returned to the dealer who would reimburse the salesmen for the costless certain upkeep and insurance expendituresWith respect to the insurance coverage considerations,de Neergaard testified that approximately a week prior toJune 2 he had conversed with his insurance agent who hadinformed him of the adverse actuarial record of hissalesmen and their families. de Neergaard had scheduledan appointment with the agent for the following week todiscuss this matter.de Neergaard further testified that when he received the,Union's demand telegram he acted immediately to recallthe demonstrators because he concluded that unless he didso he would risk the charge of unfair labor practices withrespect to their recall. He also testified, in substance, thatthe timing with respect to the recall of demonstrators wasstillflexible at the time he actually posted the first noticeon June 2 and that if he had not received the demandtelegram he "probably" would not have called the modelsback until after he had spoken with his insurance agent.de Neergaard testified that he posted the June 9 noticedeferring for a week the actual return of demonstrators toaccord him the opportunity of learning from the insuranceagent the details concerning the safety and driving recordof the salesmen and their families.On June 11 de Neergaard again deferred the recall ofthe demonstrators because he had been warned by hisattorney that the request might be construed as an unfairlaborpractice,andbecause therewas pending aconference with the Board concerning the representationpetition that had been filed. At the June 3 demandmeeting between Union Representative Bruckner and deNeergaard,Bruckner had commented concerning therecallof demonstrators and on June 12, unfair laborpractice charges were actually filed by the Union alleging,in part, violations of Section 8(a)(1) of the Act.In past years, Respondent's salesmen had retained theirdemonstrators until just before the end of the model yearand had then offered them for sale. However, theagreement which each salesman had initialed pertaining tothe 1969 demonstrators under the revised demonstratorownershiparrangement,hadprovidedthatthedemonstrators would be "called up for sale by the middleof August."While some lease automobiles which werereturned by the lessees for sale by Respondent had beenoffered for resale in June or July in prior years, there isno evidence that demonstrators had been returned oroffered for sale as early as June in any past year. Each ofthe foursalesmenof Respondent testified affirmativelythat in their respective tenures this had not been done.Tucker and Storey retained their 1969 demonstrators untilSeptember.b.TimecardsinstitutedLate in the week of June 2, Respondent put into effecta timecard system whereby through use of a timeclocksalesmen were required to punch in and punch out and totherebyrecord their hours of work. Prior to theintroductionof the timecard practice,Respondent'ssalesmen had recorded on a weekly timesheet the totalnumber of outside and floor hours worked by them duringthe week. On the timesheet they recorded both their "in'and "out" time for floor and outside work and their daysoff and holidays. This timesheet, in turn, was used bymanagement as a record to meet Wage and Hourrequirements. In actual practice, in filling out the weeklytimesheet the salesmen merely recorded their respectivenormal shift hours for the week.''The salesmen worked a rotating shift arrangement and their reporting CROSS ISLAND OLDSMOBILE, INC.631In the weeks just prior to the institution of the timecardpractice the Company had suffered a decline in productionand Chris de Neergaard had been the recipient of acomplaintfromaservicetesterconcerningtheunavailability of the sales force in the early morning hoursof the Company's operations de Neergaard had receiveda similar complaint from the switchboard operator andthe complaint related to several instances when she hadbeen unable to obtain a response to telephone calls whichshe had endeavored to transfer to the sales floor from herswitchboard position.By reason of their work responsibilities, it was theestablished practice of both de Neergaard and Mott towork late at night and to consequently report for workbetween 10 a m. and 10:30 a.m. As a result, the salesmenwhose duty hour was to commence at 9 a.m., had no oneinauthority over him to check his arrival time. Each ofthe four salesmen in Respondent's employ at pertinenttimes testified that they followed a practice of reporting towork punctually but, according to Tucker, there was anoccasional lapseEach testified that they had neverreceived any warning concerning their reporting time fromany member of management and the matter had neverbeendiscussedatameeting between salesmen andmanagement.ArchibaldSassenwasnotifiedof the timecardrequirement when he was handed a timecard by Chris deNeergaard who said that he would like to have thesalesmen punch in and out so that management coulddetermine how many hours the salesmen were "really"putting in.Chris de Neergaard instituted the system of timecardsmerelyasanelementofaprogram to providemanagement with a better "control" over the sales forceand production. In this connection, in the last week ofMay de Neergaard had instituted an "up book" in whichsalesmen were required to record the name of customerswho had declared a serious interest in the purchase of anautomobile. In the book the salesmen was also to recordthe model description and to initial the entry. It was alsothe responsibility of the salesmen under this procedure tomake an entry in the book if the customer ultimatelypurchased an automobile from Respondent.cThewithdrawalof stock cardsPursuant to procedures in effect prior to the week ofJune 2, Respondent maintained a visual card index systeminwhich was recorded for each series of automobiles thoseunits physically in stock and those which had been orderedfor delivery from the factory but not yet on hand. Prior tothe week of June 2 one set of this index was maintained inthe showroom while the master set was located in theofficeThe index maintained•n the showroom wasidentical in all respects to the master set except that themaster setmaintained in the office identified unitsdesignated for delivery pursuant to specific customerorders.During the latter part of the week of June 2, Chris deNeergaard removed from the index maintained in theshowroom approximately 40 or 50 cards representingincomingstockThereremainedintheindexapproximately 76 cards representing automobiles presentlyin stock. The counterpart of the cards contained in theand quitting time varied each day for 4 days until the cycle commencedagainThey had been instructed by de Neergaard to record their actualhours of workmaster index in the office representing the 40 or 50automobiles incoming were not removed from the masterindex 'de Neergaard testified that the master index maintainedin the office was available to the employees at all timesand that, in actual practice, employees frequently came tothe office and had free access to it. This is supported bythe testimony of salesmen themselves.deNeergaard testified that he withdrew the cardsrepresenting incoming units both as a protective actionagainst the possibility of a strike arising from theemployees' organizational efforts and as a stimulus to thesalesmen to concentrate their sales efforts on units alreadyin stock.With respect to the first reason, de Neergaardtestified that he was apprehensive over the possibility ofobtaining deliveries of the automobiles on order if a picketline were established at the Company's premises and that,asa consequence, he initiated investigative efforts todetermine whether the automobiles on order could bediverted by the distributor to a warehouse. With respect tothe second factor - the incentive to concentrate on stock- de Neergaard testified that he felt that it would be "alittle inconvenient" for employees to leave the sales floorand go upstairs to the office in order to ascertainavailability of units through search of the master cardindex, and that the salesmen would consequently directtheir efforts to the sale of units actually on handde Neergaard denied that the units represented by thecards removed from the index in the showroom werecanceled units and further testified that under establishedpracticeOldsmobile would not have granted him theoptionof canceling those automobiles which he hadalready ordered. de Neergaard thus testified that his onlyoption was that of diverting the units to a warehouse Hepursued this matter with the distributor and found that awarehouse was available to the Company in the event thata strike became imminent.de Neergaard further testified that the salesmen haveavailable to them for sale to customers not only thoseautomobiles presently in inventory and on order from thefactory but a reservoir of automobiles in the stock of allOldsmobile dealers in the metropolitan New York areaThus a salesman may, and often does, write a customerorder for a model not presently in Respondent's stock.While the automobile thus ordered is often obtained byvirtueof a swap between Respondent and anothermetropolitan area dealer, this is not invariably so but invirtually every case wherein a customer order is written anautomobile coinciding with his order is obtained.de Neergaard also testified that within a day or twoafter the termination of employees Klauber and Sassen -on June 9 and 10, respectively, as subsequently considered- he returned the cards to the index file in theshowroom.He testified, in substance, that he did sobecause he had determined that he could readily divert theautomobiles to a warehouse in the event of a strike andbecause with two less salesmen he and his sales manager,George Mott, would be actively selling and they would sellfrom automobiles in stock.Soon after de Neergaard removed the cards from theindex in the showroom, Edward Storey, one of theThe foregoing is based principally upon the credited testimonyof ChrisdeNeergaard I have considered the testimony of employees Klauber,Sassen and Storey concerning the number of automobiles physically onhand during the week of June 2 and have considered their varyingestimates as to the level of inventory at that point in time to be lessreliable than the more specific testimonyof deNeergaard in this respect 632DECISIONSOF NATIONALLABOR RELATIONS BOARDsalesmen,inquiredconcerningthestatusoftheautomobiles that were on order. de Neergaard answeredthathe had diverted the automobiles because if thesalesmen decide to go on strike it would have beenimpossible for him and George Mott to handle theincreased inventory whereas with the present inventorythey could do so.' Storey answered that the salesmen didnot intend to strike but de Neergaard answered, "How doIknow that?"In the first week of June Respondent was reaching thephase-outperiodof the sales year at which timemanagement could place no new orders with Oldsmobilebeyond those already placed for 1969 models. The newmodel year was not to commence until mid-September.Documentary evidence of record reveals that while 1969sales for the first 2 months exceeded by 6 units the salesover the like period of 1968, by the end of March 1969sales had dropped 30 units below the level of 1968 and thedisparitybetween 1969 and 1968 sales became morepronounced as the weeks went by. Sales in May 1969dropped to 39 automobiles as contrasted to 69 units soldinMay 1968 The smallest number of automobiles sold inany month in 1968 was 44 and this occurred in the monthof JanuarydMott discussesunionismDuring the first week of June and after the Respondenthad received the Union's June 2 demand telegram, GeorgeMott was approached by the salesmen who sought todiscusswith him the question of union representation.Mott answered that he had been informed by other salesmanagers whose agencies were unionized that a unionizedsales force proved beneficial to management. Mott alsoinquired of the employees what they expected to gain fromunionizationDuring the week of June 2, Mott approached bothKlauber and Sassen and inquired, in substance, if therewere anything that he could personally do to resolvematters between the salesmen and management.'°'Chrisde Neergaard testified convincinglythatin speakingwith EdwardStorey he stated that the automobiles had been diverted and that,contrarytoStorey's testimony,he did not use thewordcanceled I credit deNeergaard in this respect."With respect to the foregoing,Ihave considered the testimony ofWarren Klauber,ArchibaldSassen and George Mott and credit theirrespective testimony to the extent that it is consistent with the foregoingfindingsIspecificallyreject the testimonyof ArchibaldSassento the effect thatMott additionally stated during the conversation that the employees would"simplybe fired"and that theCompanywould have"fournew facessitting in each [salesmen]chair"These references were not contained inSassen's June 23 pretrialaffidavitinwhich he made specific references toconversations which he had had with Mott concerning the Union I amconvinced that this testimony by Sassen and his testimony to the effectthatMott observed that the Union would not be successful in organizingtheCompany representfurtherinstanceswhereinSassen resorted toembellishment That Sassen's testimony in this latter regard was supportedby the testimony of Warren Klauber is not determinative of the issue LikeSassen,Klauber revealed a studied willingness to attributeto companyrepresentatives comments and conduct detrimental to the Company andhelpful to his interests in the case.ThatKlauber harbored hostility towardde Neergaard that exceeded his own immediate interests in the case issuggested by testimony of John Moltisanti which I have considered andwhich I credit In essence, this testimony reveals that during the pendencyof this case Klauber contacted Moltisanti and conveyed to Moltisanti hisdesire through this proceeding to "hang"de Neergaard and theCompanyMoreover,the record suggests that,as he testified,George Mott had beeninstructedby de Neergaardto be circumspect in his conversations withemployees concerningthe Union and for Mottto have been as outspokeneThe commentsof John WeberOn or about June 4, John Weber, Respondent's servicemanager, approached Sassen at his desk and asked,"What do you fellows want to fool around with the unionfor." Sassen answered that it was difficult to communicatewith de Neergaard and the salesmen were hoping thatthrough a "third party" something could be done in thisregard.Weber responded that the Company was a smallone and that a previous effort tounionizethe shop hadfailed.Weber stated that employees would never have aunion and suggested that the salesmen talk the matterover with de Neergaard."4. The alleged discriminatory dischargesa.The1962PontiacOn Wednesday, May 28, Warren Klauber spoke withJohnMoltisantiand inquired ifMoltisantiknew ofanyone who had an automobile for sale Klauber statedthat he desired to obtain an automobile for his wife's use,asserting that she had an Oldsmobile which had adefective transmission and which she wanted to sell.Moltisanti answered that he had a friend who desired tosell a 1962 Pontiac and that the friend wanted $150 forit.' 2On the following day, Moltisanti brought the 1962Pontiac to the garage It was emitting smoke from theexhaust and in response to Klauber's inquiry as to thecause of this Moltisanti speculated that the automobilemight need "a valve job." Klauber had a service testerdrive the automobile and requested the service tester tocheck the automobile and report to him concerning theextent of repairs necessary to put it in satisfactory runningcondition. The service tester did not accomplish this taskbut in the 2 or 3 days that followed John Moltisanti didsome work on the automobile. Klauber was informed that,inlightof the work necessary to be done on theautomobile, he could obtain the automobile for $100."The 1962 Pontiac remained on Respondent's lotthrough the Memorial Day weekend and until the eveningof June 4. By the Memorial Day weekend both GeorgeMottandChrisdeNeergaardhadobserved theautomobile on the lot.Mott inquired concerning theand direct in his threats as Sassen and Klaubertestify hewould havemarked a departure from the balanceof his conduct, as revealed by therecord"Thistestimonyof ArchibaldSassen is not refuted"Upon anevaluationof the testimonyof George Mott and JohnMoltisanti I find that the conversationbetween WarrenKlauberand JohnMoltisanti concerningthe 1962Pontiac transpiredbeforeMemorial DayThus, although Moltisanti evidenced some disorientationwith respect tothe time relationship between this conversation and Klauber's subsequenttermination on June 9,he evidenced certitude withrespectto the periodwhich elapsed between the conversationandKlauber'sterminationMoreover,the testimony of George Mott,to theeffect thatin a routinecheck of the lot incident to the Memorial Day weekendhe observed the1962 Pontiac,gives substance to thefindingThus, I do not credit thetestimonyofWarrenKlauber that the conversation transpiredon June 2,the day on which the demonstrator notice was initiallyposted by deNeergaardMoreover,based upon the testimonyof JohnMoltisanti considered inconjunctionwith the testimonyof George Mott, I find that Klauberattributedhiswish to obtain the1962Pontiac to the need for areplacementcar for hiswife'suse and not, asKlauber testified, for areplacementfor hisdemonstrator which wasto be turnedin on June 9"The testimony of JohnMoltisanti establishes thatKlauber was soinformed CROSS ISLAND OLDSMOBILE, INC.automobile and was informed that it was one whichMoltisanti had brought to the lot at the request ofKlauber who wished to purchase it for his wife. In aconversation with Mott, de Neergaard instructed Mott tohave the automobile removed from the lot, in light of thespaceproblemwhich existed.Mott conveyed theseinstructions toKlauber and Sassen became aware ofMott's instructions.' °While on the lot the 1962 Pontiacwas parked near a wire fence in the vicinity of an areaused to park service customer vehicles. The Pontiac wasparked a substantial distance from the street which frontsthe used car lot and a distance behind the two used carswhich the Company then had on its lot.'sbThe origins of the saleDuring the afternoon of Wednesday, June 4, TonyMatinale came to Respondent's used car lot and observedtwo used cars on the front line at the lot. As Matinaleproceeded toward the new car showroom he was met byWarren Klauber. Matinale inquired concerning the twocars on the front line and Klauber quoted the price ofeach carEach was priced in excess of $1,000 andMatinale stated that he did not wish to spend that much.He explained to Klauber that he was'shopping for a carfor his son and desired one in the price range of $500 or$600.Klauber directedMatinale's attention to the 1962Pontiac which was parked near a fence in the vicinity ofautomobilesbelonging to service customers.Klauberstated that he thought the automobile could be obtainedfor $300Matinale looked at the automobile which had nolicense plates and informed Klauber that he would returnwith his son and let his son see the automobile. He did sothat evening."14The foregoing findings are based upon a synthesisof the testimony ofrecordrelatingtothissubjectmatterJohnMoltisantitestifiedconvincinglythaton three successivedaysduringhis lunch hour heperformed workon the automobile and he testifiedfurtherthat theautomobile was onthe lot for approximately 8 or 9 days The testimony ofGeorgeMott reveals that he was notaware of precisely when theautomobile was removedfrom the lotand the testimonyof de Neergaardistolike effect. I rely principallyupon the creditedtestimony of JohnMoltisanti in making the findingwith respectto thelength oftime theautomobile was on theCompany'slot but consideralso the testimony ofSassenand TonyMatinale which reveals that thecar was transferred fromthe lot to a gasoline station on or after the nightof June 4"Chrisde Neergaard and WarrenKlauberdisagreed as to the distancewhich separated the two used cars and the1962 Pontiacbut theirtestimony establishes that there was a clearly discernible separation andthat the latter automobile was parked in the closevicinityof theautomobilesof servicecustomers"I have considered the testimonyof TonyMatinale andWarren Klauberwith respect to the foregoingIcreditMatinale tothe effect that Klauberdirected'his attention to the1962 Pontiacand rejectthe testimony ofKlauberthatMatinale voluntarily inquired concerning the automobile afterMattnale, on his own, surveyed the contents of the usedcar lotI consideritmost unlikely that without prompting Matinale would have exhumed thePontiac from its obscure location onthe lot,whereas I consider it quiteprobable that in all the circumstancesKlaubertook the initiative inexposing thisprospectivecustomer to a unit that fell generally within thecategory ofdescribed desire.Moreover, I credit thetestimony of Matinalethata prospective price wasdiscussed and reject the testimonyof Klauberthat no price at all was mentioned Considering the purposefor whichMattnale desired the automobile and in light,also, of typicaland normalused car bartering it is most improbable that price did not become a topicof interest on thepart of thetwo participants to the putative transactionOn the otherhand,considering the totalcontext ofMatinale's testimonyrelating to the subsequent sequence of events,and that ofJohnMoltisanti,Warren Klauber and ArchibaldSassen,I find thatMatmale returned tothe lot with his son the eveningofWednesday,June4, andnot the nextday, asMatinale testifiedc.The sale consummated1.The evening events633Late in the evening of Wednesday, June 4, Matinalecame with his son to Respondent's. place of business.Klauber was engaged in a sales transaction with anothercustomer and Klauber requested Sassen to speak withMatinale concerning the 1962 Pontiac. Sassen did so. Theautomobile remained parked near the fence. Sassenlearned that Matinale desired the car for his son to workon and use. Matinale requested the keys to the car andstarted the engine. In the process of the discussion SasseninformedMatinale that the car needed a valve job andrecommended it as "a perfect car for a young man."Matinale offered $150 for the car, an offer which Sassenrejected as "preposterous" alluding to the value of thebucket seats and console which the car contained.Matinale indicated that he would discuss the matterfurtherwith his son and during the discussion, as aninducement to quickly close the sale, Sassen profferedMatinale the automobile registeration certificateAs thebartering continued Klauber appeared and confirmed theasking price as $300. Matinale offered $150 and this offerwas rejectedHowever when the discussion ended accordhad been reached on the price of $275 for the car.Matinale stated he would return the next day to obtainthe car."2 The car deliveredMatinale returned with his son on Thursday, June 5This was Klauber's day off from work and Sassen handledthe transaction with Matinale. When Klauber and his sonarrivedatRespondent'splaceofbusiness,Sasseninformed Klauber that it had been necessary to removethe 1962 Pontiac from the lot and they proceeded togethertoa gasoline station near Respondent's lotAt thegasoline station Sassen presentedMatinale with the keysto the automobile and the registration. Sassen requestedthatMatinale pay him $275 in cash and Matinale offeredto write a check to cash in the amount of $275. This wasagreed upon Some discussion ensued with respect to thenecessity of having plates on the automobile in order forMatinale to drive the automobile to his homeMatinale"WarrenKlauber and ArchibaldSassen both testified, in substance, thatwhiletheywere conversing with Matinale in the used car lot on the eveningof June 4, George Mottappeared and inquired if he should lock theshowroom door Sassen, ineffect, assertedlytoldMott that thiswould notbe necessary becauseMatinale was looking at the1962 Pontiacand theywould not be returning to the showroomfromthe usedcar lotTheaffidavitof Sassen,which is in evidence,contains no reference to thisoccurrence,although itdoestreat with the discussion he and Klauber hadwithMatinale in the evening near closing time and with the question ofmanagement awareness of Sassen's used car transactions eminating fromthe companyusedcar lot, atopic subsequently consideredWhile Mottdoes notspecifically deny thathe appeared and inquired in the mannerdescribed by Klauber andSassen, he did testify that his first consciousthoughtof the 1962 Pontiacfollowing his observance of it on thelot priortoMemorial Day, was when Matinale called him on June 9 concerning thesales transaction,aspresently recounted In the circumstances, I amconvinced that if Mott appeared at the side door during the Mattnale salestransaction,as assertedby Klauber andSassen,nothing transpired whichdirected his attentionspecificallyto the1962 Pontiac or toMatinale as aprospective customer I am convinced that,ifMott didmake hisappearance,there were no pointed referencesby KI.iuber orSassen of thevarietytheyconjured in their testimonyIfind, rather, thatthis testimonyisbut a further coordinated effort by Klauber andSassen to shore up thiscase at crucial stress points 634DECISIONSOF NATIONALLABOR RELATIONS BOARDstated that he would take the risks incident to drivingwithout plates because he lived nearby Accompanied byhisson,Matinale drove the 1962 Pontiac from thepremises of the gasoline station.18Matinale testified, in substance, that by virtue of theplacement of the 1962 Pontiac on the Respondent's usedcar sales lot he had had no opportunity to actually roadtest the car, or, at least, he availed himself of no suchopportunity.He further testified that upon driving theautomobile away from the gasoline station on Thursday,June 5, he realized that it needed more work than merely"the valve job" that he had been informed it needed OnFriday, he had the automobile checked by a mechanicfriend who informed him that it needed substantial work.In the meantime, also on Friday, June 6, Sassen tookthe check which Matinale had given him to the bank andendeavored to cash it The bank refused to do so giving asthe reason insufficient funds in the account upon which itwas drawn. Subsequently, during the daytime hours ofJune 6 Sassen endeavored to contactMatinalebytelephone.He was unsuccessful in this effort but finallyspoke with him on Friday evening When Sassen informedMatinale of the bank's refusal to honor the checkMatinalemade certain explanations with respect to thefunds in the account and Sassen asserted that he would, asa consequence of Matinale's explanation, endeavor to cashthe check on the following Monday. Matinale statedhowever, that before Sassen proceeded to cash the checkhe desired to converse with him concerning the price ofthe automobile.Matinale informed Sassen that he hadhad the automobile checked out during the day and thatas a result of what he had been informed concerning thecondition of the car he wanted a price adjustment. Sassenwas insistent that a sale had been completed but Matinalepersisted in his effort to secure an adjustment in the price.The conversation terminated byMatinale informingSassen that he was going to return the automobile andthat he would speak to Sassen's superior and inform himthat he had sold him a bad car.On Saturday morning Sassen informed Klauber of hisunsuccessfuleffortstocash the check and of theconversation which he had had with Matinale Thereafter,duringthemorning,MatinalecalledKlauberandinformed Klauber that he had spoken to Sassen on thetelephone and stated that he did not want the automobile.He asserted that he wanted his check returned to him Hestated also that Sassen had informed him that he couldnot return the automobile. Klauber answered that hecouldnotaccept the automobile and asserted thatMatinale had purchased the car. Matinale and Klauberengaged in certain recriminations and legal action wasthreatened "During the day on Saturday Matinale spoke with theactual owner of the 1962 Pontiac and during the course ofthisconversation learned that the owner anticipatedreceiving only $150 for the automobile. Thereupon, duringthe day, Matinale prevailed upon his son to agree with hisdecision to return the automobile.Matinale testifiedcredibly that the decision to return the automobile wasbased solely upon what he learned concerning thecondition of the automobile and the expense involved inrepairing it, and not upon the knowledge he gained fromthe conversation which he had with the owner concerningthe anticipated sale price.aMatinale converses with de NeergaardOn Monday, June 9, Matinale consulted an attorneyconcerningtheautomobiletransactionFromhisattorney'sofficehe spoke by telephone with WarrenKlauber endeavoring again to obtain Klauber's consent toaccept the return of the automobile Klauber refused to doso and during their conversation Klauber threatened legalaction with respect to the check.After his conversation with Klauber had terminated,Matinale placed a call to Respondent's place of businessand spoke with George Mott, the sales manager. HeinformedMott of the purpose of his call and in somedetail explained what had transpired with respect to theautomobileGeorge Mott took the telephone call in theofficeof Chris de Neergaard who was sitting nearby.From overhearingMott's comments and responses deNeergaard detected the gist of the conversation and madecertain inquiries toMott concerning itWhileMott andMatinale conversed on the telephone, de Neergaard placeda separate telephone call to his attorney and explained tohis attorney the nature of the allegation which had beenleveledagainstKlauber and Sassen by Matinale withrespect to the sales transactionHe discussed with hisattorney the advisability of effectuating terminations inlight of the then present status of union activities In themeantime, Mott instructed Matinale to come to the officeand speak personally with him and de Neergaard.Matinale did so and parked the 1962 automobile on thelot of Respondent.In the late afternoon of June 9, Matinale spoke with deNeergaard and Mott in de Neergaard's office. He againoutlined in detail the events pertinent to the salestransaction.He told de Neergaard that his attention hadbeen directed to the 1962 Pontiac by Warren Klauber,that the salesmen had informed him that the automobilewas one which belonged to the Company and which hadbeen turned in in trade; that the sale was ultimatelyconsummated for $275, that he was led to believe right upto the point of delivery that the automobile was one taken"All of theforegoing with respect to the eventsof the evening of June 4and those of June 5 is based upon a synthesisof the testimony of TonyMatmale,ArchibaldSassenandWarren Klauber I specifically creditMatinaleto the effectthatan agreed uponpurchase price for theautomobile was reached on the evening of June4 and prior to the day onwhichMatinale actually took possessionof the automobileWhileMatinale is an effusive individualwho displayed confusionas to the detailsof chronology he testifiedwithcertitudethat an agreed upon price hadbeen reached prior to theday onwhich he took possession of theautomobile,and in lightof Klauber's ultimateauthoritywith respect to thesales transaction and thependency of his Thursday day off,Iconsider itprobable thaton Wednesdayevening apricewas agreed upon andthat thismatter was notleft solelyto Sassen's discretion"The foregoing is based upon an analysisof the testimony of TonyMatinale,Warren Klauber and ArchibaldSassenThe testimony of eachwitness isliberallylacedwith rationalization and inaccuracies derivingfrom the respective interest in the instant litigation and from the enmitiesthat developed from the transaction in which each was a participant Thefindings are based more upon probabilities and logical deduction as to thechronology of whattranspired than upon the intrinsicbelievability of anyof the three witnesses with respect to these conversations The testimony ofJohn Moltisanti supports the finding that Sassen endeavored on Friday tonegotiateMatinale's check and it is thus quite likely that,asSassentestified,he immediately endeavored on Friday to contact Matmale Thus,contrary to Matinale and consistent with Sassen's testimony, I find thatthe initial conversation between Sassen and Matinale occurredon FridayeveningFurther,Ido not credit the testimony of Matmaleto the effectthat his first conversation with Klauber concerning the return of theautomobile transpired onMonday and while he was at his attorney'sofficeRather I credit Klauber with respect to the timing of thisoccurrence CROSSISLAND OLDSMOBILE, INC.635intrade;thathepersonallytookdeliveryof theautomobile at a gas station; that he paid for theautomobile in cash; and that he was given a registrationsigned in blank which was not properly endorsed by theowner designated on the face of the registration. AfterMatinale had completed his description of the eventssurrounding the sale, he made disparaging remarks aboutthe salesman asserting that he had been "hustled."Matinale inquired of de Neergaard what he could do toreturn the car. He surrendered the registration to deNeergaard. de Neergaard stated that he would endeavorto obtain Matinale's check and return it to him. Matinalereturned the keys to the automobile and Mott went fromthe office to the sales floor and tried to obtain the checkfrom Klauber. Klauber informed Mott that Sassen hadthe check. The meeting with Matinale ended by deNeergaard assuringMatinale that he would attempt toreturn the 1962 Pontiac to its owner.b.Permissible sales practicesde Neergaard testified, in substance, that he placed thetelephone call to his attorney during the course of Mott'sown telephone conversation withMatinale because hecould detect from what he overheard of the conversationthathissalesman had engaged in a practice clearlyunacceptable under industry standards. Consistent withthese industry standards,Respondent did not permitsalesmen to sell used automobiles for their own profit incompetition with the Company It was permissible forsalesmen to dispose at wholesale of automobiles whichthey obtained for temporary use in the interim period atthe end of a model year between the turn in of theirpresent demonstrator and acquisition of a new one. deNeergaard testified that while he had cooperated withsalesmen in wholesaling automobiles known as jerkers -cars whose value is exceeded by the cost of their repair -he had no knowledge of any instance wherein a salesmansold a used automobile other than his own demonstratoratretailand derived a personal profit therefrom. deNeergaard testified, in substance, that while the 1962Pontiac fell into the jerker class it was not an automobilewhich was sold at wholesale or as an exchange betweentwo of Respondent's personnel but to the contrary wasone offered by his salesmen to a customer at retail and forprofitc.Other usedcar salesOver the 7 1/2 years of Sassen's employment byRespondent, Sassen sold at retail from Respondent's lotapproximately 10 automobiles to which he had title. Fiveof these were automobiles which he used in the interimbetween demonstrators while five were second cars. Oneof these was an automobile damaged by fire which, withmanagement's knowledge and assistance, Sassen sold fromthe lot In 1965 he also disposed of a 1959 Volkswagenwhich he purchased from the Company for $250 andwhich his w;fe used for 7 or 8 months. He endeavored tosell the car from the lot and eventually the sales manager,Mott'spredecessor,was instrumental in selling it.Additionally,whenIrwinTuckercommencedhisemployment with Resondent, Sassen sold at retail fromthe lot Tucker's personal automobile to enable Tucker topurchase his first demonstrator.During his employment Warren Klauber sold at retailthree used cars from Respondent's lot which were notfrom the stock of the Company. One he sold for thepurchaser of a new automobile who had been unsuccessfulin sellinghis present car. Klauber paid the customer $100for the automobile and sold it from the lot for $150. Thesecond automobile was a trade-in on the demonstrator ofGeorge Mott and with Mott's knowledge Klauber sold thetrade-in personally from Respondent's lot for $100. Thethirdcarwas one which Klauber had located at awholesale lot for his personal purchase and Klauber hadtaken possession of the car at Respondent's lot. He foundthe automobile unacceptable and sold it from the lot to afamily friend.'°d The discharge of Warren KlauberWhen Matinale departed, de Neergaard summonedKlauber to his office. George Mott was present and whenKlauber entered the office de Neergaard inquired if heknew why Matinale had been there Klauber answeredthat he did know and de Neergaard asked him what hehad to say about the Matinale matter. Klauber answeredthat he had not sold the automobile from Respondent'spremises and de Neergaard interjected that he had soldthe automobile from the premises but had not delivered itthere.Klauber made no response and de Neergaard againinquired what had happened with respect to the Matinaletransaction.Klauber answered that what had transpiredwas not "so bad" whereupon de Neergaard stated that hecould not condone this action and informed Klauber thathe was discharged. Klauber answered, in substance, thathe was going to file unfair labor practice charges againstthe Company. de Neergaard reiterated that Klauber wasdischarged and that the matter was at an end."e.Theterminationof Archibald SassenSassen was not on duty on Monday and de Neergaardhad business demands which necessitated his absence fromthe premises on Tuesday As a consequence, followingKlauber's termination- onMonday evening de Neergaardinstructed GeorgeMott to speak with Sassen concerningtheMatinale transaction and to obtain his explanation ofthe incident. de Neergaard instructed Mott that if he didnot obtain a reasonable explanation from Sassen toterminate him also.In the meantime, on Monday, Sassen had conversedwith Klauber who informed him that Matinale had visitedRespondent's office and that he, Klauber, had beenterminatedSassen reported to work on Tuesday earlierthan his scheduled 12 noon reporting time because he hadto attend to the details of a sales transaction. Mott did"The testimonyof Klauber,Sassen,Storey, and Tuckerreveals thatRespondent's salesmen sold used cars fromthe company lot to otherpersonnel of Respondent"The foregoing is based upon the credited testimonyof Chris deNeergaard In making the foregoingfindingsIreject the testimony ofWarren Klauberto the effectthat in response to de Neergaard's inquiry hegave a detailed description of the entire Matinale transaction,stressing thefactthat he had informed Matinale that the automobile did not belong tothe Companyand that it required extensive repairsWhilethe testimony ofde Neergaard and Klauber is essentially irreconcilable I am convinced thatthe interview was, as de Neergaardtestified,a brief encounter and I amfurther convinced that Klauber,as subsequently found with respect toSassen,had made a determination to remain essentially moot with respectto the Matinale transaction because he realized that the transaction hadbeen marked by vagaries which differentiated it from other previous usedcar transactions and had decidedto defendupon the ground that it wasessentially a private transaction between himself and Matinale which wasnot unlike other previous used car sales from the lot of Respondent andwhich had not involvedthe Company 636DECISIONSOF NATIONALLABOR RELATIONS BOARDnotapproachSassen immediately but deferred anyconversation with him for approximately an hour or two.Mott then approached Sassen on the sales floor andinvited Sassen to come with him to de Neergaard's officeto speak with him concerning the 1962 Pontiac Sassendeclined andMott asserted that the conversation waslikely to be a lengthy one and he desired the privacy of deNeergaard's office.SassendeclinedwhereuponMottinquiredwhat Sassen knew concerning the Matinaletransaction.He stated that Matinale had been in theoffice the previous day and that he desired Sassen'sexplanation. Sassen answered that he had nothing to say.Mott stated, in effect, that that was an insufficient answerin the circumstances and again asked Sassen what hadtranspired.He remarked that Matinale had informed himthat Sassen was involved in the sale and that Klauber hadstated that Sassen had possession of the check whichchanged hands. Sassen answered merely that he hadnothing to sayMott asserted that Sassen was makingthingsdifficultforhim and stated further that deNeergaard had instructed him to obtain Sassen's versionof the story and to make a judgment as to what action totake after hearing Sassen's explanation.Mott assertedthat by refusing to tell him anything Sassen was leavinghim no alternative.Mott insisted that Sassen must havesome defense but Sassen was adamant in refusing tocomment.Mott then stated that Sassen left him noalternative and that he was discharged Sassen respondedthat his discharge was due entirely to "unionism" andMott denied this.Mott stated that Klauber was a "bigboy" who had been in the business sufficient length oftime to know "what constitutes good demeanor on thepart of a salesman and what is acceptable by a house andwhat isn't."Sassen immediately telephoned his wife and informedher of his termination, and in Mott's presence assertedthat his discharge had resulted from hisunionactivities.Mott intervened and stated to Sassen that this was not thecase and insisted, in substance, that he would have beenterminated irrespective of union considerations.After his termination, Sassen called Mott by telephoneatMott's residence and urged Mott to intervene on hisbehalf in order to obtain his reinstatementTheconversation related primarily to his loss of insurancebenefitsasaconsequence of his termination. Sassenassertedduringtheconversationthattheunionorganizational effort was not his idea and that he was notenthusiasticconcerning theUnion.Mott, in effect,declined to intervene concerning Sassen's termination butasserted that his termination and the organizational effortof the salesmen were two separate unrelated matters. Heinsisted that Sassen's termination would have resultedregardless of anyunionactivity and stated that Sassenshould stop "drumming on thisunionismthing."22"The foregoing findings are predicated primarily upon the creditedtestimony of George Mott I have considered the testimony of ArchibaldSassen concerning the interview which he had with Mott which resulted inhis termination and Sassen's testimony relating to conversations with Mottfollowing his discharge.I credit Sassen only to the extent his testimony asconsistent with that of Mott.A careful evaluation of Sassen's testimonyconcerning the incident of his termination and its aftermath reveals that itgoes beyond matter contained in his pretrial affidavit and in many detailsimpressesme as being highly rationalized.Moreover, his testimony oncross-examination concerning the details of Mott's statements to him atthe time of his discharge varies in significant aspects from that related ondirect examinationThis is attributable,Iam convinced, from Sassen'smarked propensity to cast in a light most favorable to him the incidentssurrounding the entire matter of this litigationSassen testified that 2 days after his discharge hereturned to the Company's premises and spoke with deNeergaard concerning commissions and a vacation whichwere due him. Sassen testified that de Neergaard statedthat Sassen would receive the commissions but that hewas entitled to no vacation.f.Alleged harassmentEarlier,during the week of June 2 and after theUnion's demand telegram, de Neergaard had approachedboth Klauber and Sassen and had instructed them on thepropermode of dress and grooming of hair. He hadspoken to them in a light vein on this subject on previousoccasions.When he spoke to Klauber he stated that hedid not like his style of dress and wanted him to abandonhismod suits in favor of a conventional business suit HetoldKlauber to shorten his hair and instructed Sassen totrim his sideburns.23ConclusionsThe Bargaining Demand and the Union's MajorityIfind that at the meeting of May 29 each of the foursalesmen comprising Respondent's sales force executedauthorizationcardsdesignating theUnion as theirbargainingrepresentative.Ifurtherfindthattheseauthorization cards were valid and were not tainted bymisrepresentations or coercive action on the part of anyrepresentative of the Union. Consequently, I find that atall times since May 29 the Union has been the designatedrepresentative of the employees in a unit appropriate forthe purpose of collective bargaining.I further find that on June 2 the Union made a legallysufficient demand for recognition and bargaining and thatby letter of June 3 Respondent denied their demands.Interrogation and Coercive CommentThe General Counsel is correct in his contention thatthe inquiry of Weber as to why the salesmen "wanted tofool around with the Union" and his pronouncement thatthey would "never have aunion" were violative of Section8(a)(1) of the Act. In the circumstances prevailing theincursion upon the Section 7 guarantees of the Act derivedfrom his supervisory capacity and from the resultantimplication and likelihood that his prognostication of theultimate failure of their unionization attempt accuratelyreflect thewillof de Neergaard, his superior in themanagement hierarchy But to find a violation of SectionMottimpressed me as a truthful witness whose personality and mannerwere wholly consistent with his testimony concerning repeatedefforts toobtain from Sassen an explanationof thedetails of theMatinale salestransactionThat Mott was on a friendly basis with Sassen is suggested byMott'stestimony.Moreover,Sassen'sresort toMott as a possiblemediator of the termination tends to support Mott's testimony that he wassolicitous in seeking Sassen's explanation and was not vindictive.Because I credit Mott's testimony that in the termination incident and inthe subsequent telephone conversation with Mott, Mott denied that unionconsiderations had influenced the decision to terminate Sassen,IrejectSassen's testimony to theeffect that,soonafterhis termination,Mottstated,in substance, that he had warned Sassen aboutthe effectsof unionactivityand that his termination was merely the fruitionof hisinvolvementintheUnion It is unreasonable to assume that Mottwould havearticulated these contrasting sentiments to Sassenin so brief a period oftime"This testimonyof WarrenKlauber and Archibald Sassen is unrefuted CROSSISLANDOLDSMOBILE,INC.6378(a)(1) on the aforesaid bases is not to agree with thecontentionof the General Counsel that this conductconstituted"polling"unsanctionedbythecriteriaestablishedinStruksnessConstructionCo , Inc.,165NLRB No. 102.Contrary to the General Counsel, I find no violation ofSection8(a)(1)oftheActresultingfrom thoseconversationswhichGeorgeMott had with salesmenconcerning the general subject of unionization. Theevidence of record reveals that those conversations whichhe had were at the initiative of the salesmen and hiscomments were not accompanied by any promise ofbenefitsor threat of reprisalsAlthough during hisconversationheprofferedhismediativeeffortsinaccommodating the interests of the employees withmanagement, it is to be remembered that his proffer wasin context with his observations to employees that he hadbeen led to believe through conversations with other salesmanagers in the industry that unionization provedbeneficial tomanagement. I am unable to read intoMott's answers, observations and comments any inferencethat he was seeking, through his remarks, to convince thesalesmen to forego union representation in anticipation ofeither prospective management beneficence or punishment.The Demonstrator NoticeHowever, I am convinced that, acting impulsively andasa counteraction to the Union's demand and thepresumed activities of the salesmen in seeking unionrepresentation,deNeergaard posted the initial noticeestablishing a deadline for the return of the demonstratorsinthepossessionof the salesmen comprising thebargainingunitThat this was an action taken inresentment over the apparent involvement of the salesmenin a unionization effort, is found in the "giveth and taketh,away" statement of de Neergaard to Tucker which wascalculated to convey the concept that management had thepower both to bestow and withdraw benefits. The postingof the notice and the statement of de Neergaard to Tuckerconcerning it transpiredbeforedeNeergaardhadconsultedwithhisattorneyand it was doubtless,precipitous and indicative of the strong preference whichdeNeergaard had for a nonunion sales force. That themandate of the original notice was twice postponed andwas not given ultimate effect, does not negative itsoriginal impact de Neergaard conceded that the Union'sdemand accelerated his decision to obtain the early returnof demonstrators for resale in advance of the closingweeks of the current model year, and there was nothing inthepreliminarydisclosuresofhisinsuranceagentconcerning the driving records of the salesmen and theirfamiliesaswould have justified de Neergaard's initialposting or his comments to Tucker. Nor is there anythingintheAct which would have precluded de Neergaardupon a business judgment unassociated with unionconsiderationsfrom calling for the return of thedemonstrators at a time earlier than had been his previouspractice.However, I am convinced that the earlier postingwas not made pursuant to this type of judgment, and Ifind that the second posting which inferred the continuedviabilityof the first notice- when considered inrelationship to the comment of de Neergaard to Tuckerwhich gained some notoriety and currency among theother salesmen- had the effect of restraining andcoercing the employees in the rights guaranteed underSection 7 of the Act.The Timeclock and the withdrawal of Stock CardsIam differently disposed, however, with respect to theallegations pertaining to the institution of a timeclocksystem for recording the worktime of the salesmen andthe withdrawal of stock cards from the salesroom file Theevidence sustains Respondent's contention that sales werelagging behind the previous year and there is no evidenceto counter de Neergaard's testimony that 1969 appearedtobe, from the vantage point of early June, a yeardestined to close with an oversupply of current models instockMoreover, prior to the first union stirrings of hissalesmen, de Neergaard, in his response to the earlierwage proposal of the salesmen had noted the "lack ofenthusiasm for aggressive selling and followup" and hadinstituted an "up book" procedure for the purpose ofimproving production. To be certain, as I have found, theUnion's demand letter served as the impetus for theposting of the initial demonstrator recall notice, and deNeergaard had acted in advance of necessity, but theseconsiderations do not perforce taint his entire motivation.The evidence establishes tomy satisfaction that deNeergaard was troubled by adverse economic trends, adecline in production and general lagardleness on the partof his salesmen in punctually reporting at the morninghour. In withdrawing the stock cards and in instituting atimeclockdeNeergaard took actionswhichwerereasonably calculated to achieve the objectives of greaterconcentrationonautomobiles in stock and betterconformance of the salesmen to the morning reportingrequirement. These two latter actions were not different intheir ultimate objective from the "up book" system whichde Neergaard had instituted before the union activity ofthe salesmen came to his attention. The credible evidenceof record does not establish that either the cardwithdrawal or timeclock action was accompanied bymanagerial conduct or comment calculated to give eitherof these changes a punitive connotation.It seems apparent that, in the abstract, in seeking toarrange for a diversion of the automobiles as a palliativeto any future strike effort, de Neergaard overreacted.However, de Neergaard's concern over the potentialimpact of a strike may not be found to be entirelyethereal; nor were salesman Storey's assurances againstemployee strike intentions so absolute as to render deNeergaard's withdrawal of the stock cards either frivolousor vengeful. Pertinent in this context is the fact that deNeergaard had emphasized to the salesmen that the carshad not been diverted and thus the salesmen knew that thecard withdrawal was not the equivalent of a cancellation.Moreover, the salesmen had ready access to the masterfile,an access limited only to the extent of their curiosityand initiative.Theseconsiderations,inmy view,substantiallyerode the theory that implicit in deNeergaard's action was a threat to the earning power ofthe salesmen In point of fact there was none and thesalesmen knew this.As the stock card and timeclock actions ofmanagement were the consequences of business judgments,and as they were effectuated without accompanying overtthreat, I am convinced and accordingly find that, neithertheir joinder nor their time relationship to the bargainingdemand of the Union was such as to render theireffectuation inherently destructive of employee Section 7rights. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Termination of Klauber and SassenIfindcontrary to the General Counsel that thetermination of neitherWarren Klauber nor ArchibaldSassen was discriminatory within the meaning of Section8(a)(3) of the Act. Rather, I find that the termination ofeach of them was for cause unrelated to their unionactivity. It may reasonably be concluded that Respondenthad a high degree of certitude concerning the affinity ofbothKlauberandSassen to the Union and therelationshipoftheirterminationtotheUnion'sdeclaration of majority status in a unit encompassingthem is apparent and gives rise to suspicion. But theirinvolvementina salestransactionof a variety notcountenanced by the Company or in the trade bore even amore proximate time relationship to their termination,and as I view the record, it was only fortuitous that theirtermination for this errant conduct coincided closely withtheir union involvement.While there is no basis for finding that de Neergaardharbored deep hostility or animus toward the Union, it isclear that de Neergaard preferred a nonunion sales forceand the record carefully assessed warrants the conclusionthat de Neergaard did not find entirely unpalatable theopportunity which the Matinale sales transgressions ofKlauber and Sassen accorded him to reconstitute his salesforce, and thus toprotantodeplete the Union's assertedfollowing. de Neergaard's consultation with his attorneywhileMott was still engaged in his initial conversationwithMatinale carries with it a suggestion of precipitoushaste, but de Neergaard initiated the consultation to learnhis legal rights in light of a customer complaint raising asubstantial question of ethics concerning a practice clearlyunacceptable under industry standards. As the reputationand goodwill of his firm were being placed in issue by acustomerwho himself at that very moment was inconsultation with legal counsel, de Neergaard's action incontacting his attorney in the manner found, does notreveal a tainted motive. Moreover, the conduct of Klauberand Sassen in the Matinale transaction and its aftermathwere such as to reveal the justifiability of Respondent'saction and to convincingly negative antiunion motive as toa moving cause for these terminations Thus, I find notonly that Klauber and Sassen actively misled Matinalewith respect to the condition and ownership status of the1962 Pontiac and sought a quick profit at his expense; butIfind thatmanagement- de Neergaard and Mott -took the action they took in bona fide belief that therepresentations ofMatinale given to them during thismeetingwith him on June 9 constituted an accurateaccounting of the salient details of the transaction. Thisaccounting byMatinale contained allegations reflectingadversely upon the ethics of the salesmen and carried withitan implicit, if not explicit, demand for remedial actionbymanagement. Although accorded an opportunity toexplain their respective roles, Klauber and Sassen declinedand receded instead into an enclave of reticence anddissemblance claiming simplistically that the sale was oneinnomanner distinguishable from others that hadpreviously and successively been given the imprimatur ofmanagement. That this sale was not of this variety isshown by (1) the fact that it did not purport to be and wasnot, in fact, a sale of a "jerker" at wholesale, or betweenpersonnel of the Company; (2) the fact that managementhad no knowledge of transaction and had not givenadvanced approval of the sale;" (3) the fact that thesalesmensold an automobile which they neither ownednor had authority from the owner to sell; and (4) the factthat it was covert and consummated through actions andinamanner raising significant ethical questionsdeNeegaard testifiedconvincinglythathedidnotcountenance sales from his lot at retail for the personalprofitof the salesmen; and I find that he had noknowledge of anygeneralpractice of this type. However, Ido find that under special, controlled circumstances, andto do equity or to aid personnel he had permitted a fewtransactions. I further find that subordinate managementwithout specific approval of de Neergaard had permittedan additional few transactions, as evidenced by the sale ofthe 1959 Volkswagen. However, in each of these instancesthe salesman held title to the car which he was selling ormanagement was aware of the chain of title and had givenspecificclearance to the transaction. Thus, I do notindulge the assumption, essential to the sustenance of theGeneral Counsel's case, that this transaction was one of avariety to which Respondent had previously - before theadvent of the Union - given acquiescence That Klauberand Sassen knew this sale to be illicit is indicated by therefusal of both participants to recount for the scrutiny ofmanagement the details of the transaction; and is stronglysuggestedby the secretivemanner of its ultimateconsummation- away from the premises and by cashpayment Klauber and Sassen were stimulated to removethe automobile from the premises, I find, not in responsetotheearlierurgingsofmanagementwhichwentunheeded but only when it became apparent to them thattheactualrelinquishmentoftheautomobileandacceptanceofpaymentwould be more propitiouslyaccomplished off the premisesThe burden of proving a violation of the Act is uponthe General Counsel. Beyond establishing the discharge ofunion adherents closely proximate in time to the Union'sclaimofmajorityand demand for recognition, theGeneral Counsel adduced no substantial evidence worthyof credence to support the allegations of the complaintrelative to the termination of eitherWarren Klauber orArchibald Sassen. Upon the proof adduced with respect tothe incidents surrounding these terminations I find thatthe allegations of the complaint pertaining to them mustbedismissedinthattheterminationswerenotdiscriminatorilymotivated and were not related to theunion affinity or activity of the dischargees.The Good-Faith DoubtThe record contains no evidence from which it may befound that when he declined to recognize the Union deNeergaard was fortifiedin hisdeclination by informationor insight affirmatively casting doubt upon the accuracy oftheUnion's claim to majority status. Such evidence aswas adduced suggests that de Neergaard was philosophicalinhis tacit acceptance of the fact that a portion of thesalesforcewasresoluteinitsresorttounionrepresentation.However,deNeergaardhadnoindependent knowledge as to whom among the salesmenhad designated the Union. CfWheeler-Van Label Co..172NLRB No. 186, enfd 408 F.2d 613 (C.A 2).Moreover, contrary to the General Counsel, on a recordsuch as this one, wherein the discussion of the Unionbetween employees themselves or between employees andsupervisionwas not shown to be either extensive or"Sassen's sale of his fire-damaged automobileand of Tucker's personalauto, and Klauber's sale of the trade-in on Mott's demonstrator were salesout of the normal routine and were givenspecificand special sanction bymanagement essentially as cooperativeeffortsto assist personnel CROSS ISLAND OLDSMOBILE, INC.639particularly revealing in its content, I consider the "smallplantdoctrine" inapplicable."[A]n employer is notobligated to accept a card check as proof of majoritystatus, under the Board's current practice, and he is notrequired to justify his insistence on an election by makinghis own investigation of employee sentiments and showingaffirmative reason for doubting the majority status."N L R.B. v Gissel Packing Co.,395U.S. 110 "[A]nelection by secret ballot is normally a more satisfactorymeans of determining the employees' wishes, althoughauthorizationcards signed by a majority may alsoevidence their desires. Absent an affirmative showing ofbad faith, an employer, presented with a majority cardshowing and a bargaining request, will not be held to haveviolated his bargaining obligations under the law simplybecause he refuses to rely upon cards, rather than anelection,as the method for determining the union'smajority "Aaron Brothers Company of California,158NLRB 108. I am unable to detect from the credibleevidence of this record a predetermined tactic on the partof the Respondent to invoke the Board's election processesmerely as a device to gain time in which to erode theUnion's following.25 The transgressions of Section 8(a)(l)of the Act as did occur accurately reflected and wereundoubtedlysymptomaticof the preference of deNeergaard for a nonunionized sales forceHowever theinstances of such unlawful actions were neither numerousnor the conduct aggravated. Nor was it of a calibercalculated to suggest to employees that management wasintractable in its opposition to the Union or that benefitsand/or tenure of employment were closely related to thechoice which the employees had made or would in thefuturemakeconcerningthequestionofunionrepresentationRather, I am convinced that neither deNeergaard's posting of the demonstrator notice nor thecomments of Weber to Sassen was imbued with aconnotation that union representation would be a sterileexerciseor that unionizationwould be visited withretributiveactiondetrimentaltothebenefitsorcompensation of employees. Whatever the applicability ofthe law of restraint and coercion to employees generally,the level of sophistication of Respondent's sales force wastoo patently high to justify the assumption that thesecombined instances would have had a deterrent effectupon their determination to unionize The observation ofWeber was more conversational than it was edictal andthe demonstrator posting was a singular action which wasnot carried to fruition or otherwise emulated.In sum, I find that the conduct of management in theseregards was not of the nature sufficient to reveal bad faithon the part of the Respondent. Accordingly, I find thatRespondent's refusal to recognize the Union and itspreference to place reliance upon a Board-conductedelection as the means for best determining the desires ofthe employees was not violative of Section 8(a)(5) of theAct.labor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmativeactions designed to effectuate the policies of the Act.Having found that the Respondent's declination torecognize the Union and its preference to rely upon aBoard-conductedelectionasthebestmeans fordetermining the representation wishes of its sales force,did not constitute a violation of Section 8(a)(5) of the Act,and having further found that the two instances ofrestraint and coercion as did transpire were not extensive,aggravated or indicative of a retributive or closed attitudeon the part of the Respondent concerning the question ofunion representation, I find that their impact on theelectionmachinery and processes of the Board wasminimal. Accordingly, I conclude that a bargaining orderwould not constitute an appropriate remedy in the instantcircumstances and shall recommend noneN L R.B v.Gissel Packing Co , supra.Upon the basis of the foregoing findings of fact andconclusions and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local868- AffiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act3.By posting a notice providing for the recall ofdemonstrators and by implying the viability of this noticeby a second such posting; and by interrogating employeesas to their reason for desiring union representation andstating that they would not be successful in having aunion, the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1) of theAct4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent did not violate the Act by terminatingthe employment of Warren Klauber or Archibald Sassen,as alleged in the complaint.6.Respondent engaged in no conduct violative of theAct, except as specifically found herein.RECOMMENDED ORDERIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to"CfJoySilkMills,Inc. 85 NLRB 1263, modified and enfd 185 F 2d732, cert.denied 341 U.S 914.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,Irecommend that Cross Island Oldsmobile, Inc., itsofficers, agents, successors, and assigns, shall1.Cease and desist from:(a)For any purpose unlawful under the Act, postingnotices calling for the return of demonstrator automobiles.(b) Interrogating its employees concerning the reasonthey desire union representation or informing employeesthat they would not be successful in having a unionrepresent them. 640DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) In any like or related manner interfering with,restraining,or coercing its employees in the right toself-organization, to form their own labor organization, tojoin or assist the Union, or any other labor organization,to bargain collectively with representatives of their ownchoosing, and to engage in concerted activity for thepurpose of collective bargaining or for other mutual aid orprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act(a) Post at its place of business at 206-02 HempsteadAvenue, County of Queens, City and State of New York,and at all other places of business where notices toemployees are customarily posted, copies of the attachednoticemarked "Appendix."" Copies of the notice onforms provided by the Regional Director of Region 29shall, after being duly signed by a representative of theRespondent, be posted immediately upon receipt thereofand be maintained by it for a period of 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced or covered byany other material.(b)Notify the Regional Director for Region 29, inwriting,within 20 days from the receipt of this TrialExaminer'sDecision,what steps have been taken tocomply herewith.27"In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, allobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgmentof a UnitedStates Courtof Appeals,thewords in the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read "Postedpursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board ""In the event that this RecommendedOrder beadopted by the Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion29, inwriting, within 10 days from the dateof thisOrder, whatsteps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT post a notice directing our salesemployees to turn in their demonstrators when thepurpose of posting said notice is to punish them forengagingin unionactivities or to in any other unlawfulmannerinducethemtoabstainfromunionorganizational activities or from collective-bargainingrepresentation by a unionWE WILL NOT interrogate our employees as to thereason they desire to be represented in collectivebargaining by a unionWE WILL NOT state to our employees that they willnot be successful in being represented by a unionWE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistLocal 868 - Aff. with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hclpcrs ofAmerica, or any other labor organization, to bargaincollectivelythroughrepresentativesof their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.All our employees are free to become or remain, or torefrain from becoming or remaining, members of theabove-named labor organization or any other labororganization.DatedByCROSS ISLANDOLDSMOBILE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,16Court Street, Fourth Floor, Brooklyn, New York11201, Telephone 212-596-3535.